DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s remarks with respect to the prior art combination of Sepetka and Lashinski as presented with respect to at least claim 1 have been fully considered but they are not persuasive.  Applicant has reverted to an earlier version of the claims which does not even require the shape-memory element between the first and second layers while in the unrolled configuration; therefore, the rejection in view of Sepetka alone as presented on 07 January 2021 applies.  While the embodiment of Figs. 20A and 20B is in the rolled configuration, it presents as two films with the radiopaque wire disposed therebetween.  While this embodiment does not specifically provide the wire as a shape memory element, another embodiment with shape memory wire is relied upon to render the shape memory characteristic obvious.  Lashinski is no longer required to provide the multiple layers in an unrolled configuration, as relevant to the prior combination and cited by applicant on p. 7 of the remarks.
Sepetka does not teach away from using a shape memory element.  Applicant refers to “implant 200” as the basis for this conclusion and points to [0076] and [0085] on p. 8.  First, “implant 200” is not relied upon to teach this feature.  Second, the emphasized “no predetermined shape” and “does not have a predetermined memory” of implant 200 are not relevant to the explicitly disclosed “nitinol or other shape-memory wire” from [0089] and associated with implant 324 which is the evidence actually relied upon in the current and previous rejection.  A “shape memory element” is not merely an implant with no “predetermined shape” as applicant’s remarks appear to allege.  A shape memory element communicates to those skilled specific materials, such as nickel titanium alloys (i.e., nitinol as cited), which are known to have the property of reverting to a specified shape through heating.  Applicant’s remarks direct to preferred passages and embodiments which have not actually been relied upon to support a false conclusion.  Additionally, the mere disclosure of more than one alternative does not constitute a teaching away.  See MPEP § 2145, citing In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant’s remarks additionally refer to the wire member “having a foam cover” and cites at least Figs. 23A-B on p. 8.  Applicant’s remarks appear to imply that all features must be in a single embodiment.  This is true of an anticipation rejection under 35 U.S.C. 102, but is not germane to the obviousness rejection under 35 U.S.C. 103(a).  This amounts to arguing the embodiment individually where the rejection is based on the combined teachings.  See MPEP § 2145(IV).
Applicant’s remarks on pp. 8-9 under heading 2) refer to “when the sheet is in an unrolled configuration.”  This is not germane to the present claim language.  Claim 1 merely requires that the sheet comprises first and second layers and that it is expandable from a rolled configuration to an unrolled configuration.  The claim does not prescribe that the layers exist in the unrolled configuration.
Applicant’s remarks on p. 9 refer to “the majority of implants disclosed in Sepetka” and refer to selected features.  This is not relevant to the evidence actually relied upon.  
Applicant’s remarks with respect to Lashinski on pp.11-10 are not relevant to the current rejection of claim 1 in view of the amendments, nor are they persuasive as discussed in the interview held 21 January 2022 and documented in the summary dated 26 January 2022.  Applicant’s allegation as to what is represented by Fig. 14B is not supported by any evidence in Lashinski.  There is no “jelly-roll” depicted or disclosed, contrary to applicant’s opinion.  Applicant’s “Fig. X” and “Fig. Y” which applicant characterizes as a “battery cell” are alleged to “represent[] Fig. 14A” but this is not based on any factual finding in Lashinski.
Applicant’s citation of figures of dough being “rolled” and “cut” for a “cinnamon roll” on p. 12 are not relevant to the claims or prior art and therefore are not addressed further.
	Applicant’s assertion on p. 13 that the “flat portion of the suture 150 is one layer” and conclusion that the memory element cannot be a between the layers is not persuasive in view of the configuration of Fig. 20B of Sepetka.  While it may not be layers of the nature applicant intends, while in the rolled configuration, they are in fact layered with the wire in between them.
	Applicant’s assertion on p. 13: “Examiner[’]s preferred language of ‘cross-section’” is noted but is not accurate; examiner has not intimated any preference on this matter.  The fact remains that Lashinski refers to Fig. 14A as a cross-sectional view in [0095], rather than Fig. 14B as applicant repeatedly alleges and for which there is no basis.  The evidence indicates that each of the “side view” of [0096] and Fig. 14B and the “cross-sectional view” of [0095] and Fig. 14A are not equivalent, but applicant has evidently not considered this in asserting that “cross-section” and “side view” are descriptions of the same on p. 13.  Fig. 14A is clearly a rolled configuration characterized as a cross-section in [0095].  Cited [0254] clearly discusses the different configurations of the embodiment of Figs. 14A-B which characterizes it as a “flat strip of material” and details the rolling and unrolling capabilities of that flat strip of material.  Additionally, it “spontaneously assumes a flattened configuration upon release from a delivery device” (emphasis added).  Applicant’s opinions are based on misinterpretation of the reference and are unsupported by evidence.  It is again noted that applicant’s current claim 1 does not require Lashinski to be rendered obvious; however, applicant’s remarks on Lashinski presented with respect to claim 1 are addressed as a courtesy to advance prosecution.
	Applicant’s remarks with respect to other claims on pp. 14-16 have been fully considered but rely on supposed deficiencies with Sepetka and/or Lashinski and do not specifically address the details of the combinations as presented. The arguments argue the references individually, rather than their combined teachings or the rationale(s) presented for their combination, and mischaracterize the evidence presented.
	For at least these reasons, applicant’s remarks are not persuasive and the rejections are maintained and/or reverted to an earlier-presented rejection as applicable to the current pending claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 3, 4, 5, 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sepetka et al. (WO 2006/088531).
Regarding claims 1-3 and 9, Sepetka et al. disclose an injection applicator in the form of an aneurysm treatment device including a catheter having a cannula structure with an open lumen which is designed to receive a collapsible elastomeric sheet member, as in the abstract.  The collapsible sheet member corresponds to the claimed “implantable tissue marker” which is “loadable into” the catheter for delivery to the treatment site, as in at least [0024].  The implantable tissue marker optionally assumes a cylindrical shape within the catheter in advance of deployment and expands to at least a partially unrolled configuration, as in [0026] which discusses each of the ways the implant may be embodied.  See, specifically, the embodiment 298 of Figs. 20A and 20B elaborated in [0085].  In at least the rolled configuration, the sheet is rolled onto itself in multiple layers, two of which are identified with the arrows in the annotated figures, below.    

    PNG
    media_image1.png
    181
    403
    media_image1.png
    Greyscale

Further regarding claim 1, a radiopaque wire 302 which allows for ease of detection under an imaging modality is incorporated into the sheet 298 around the outer edges 304 and also diagonally 306, detailed in [0085].  While in the rolled configuration, the radiopaque wire 302 exists between layers of the sheet.  While the wire of the embodiment of Figs. 20A and 20B is not specifically a shape-memory wire, other implant arrangements are contemplated which incorporate “nitinol or other shape-memory wire,” as in [0089], in reference to the embodiment of Figs. 23A and 23B.  It would have been obvious to those skilled to modify the wire 302 of the embodiment of Figs. 20A and 20B to specifically be a shape-memory wire.  The nitinol from [0089] also inherently has a degree of radiopacity, so swapping the radiopaque wire 302 of [0085] with the nitinol wire of [0089] and [00132] represents a simple substitution of known expedients to those skilled.  Nitinol provides benefits of being more flexible than metal alternatives and can be expanded to a predetermined shape once deployed, and it would have been obvious to incorporate this into the embodiment of Figs. 20A and 20B for these reasons.
Regarding claim 4, the structure of the primary embodiment of Figs. 23A and 23B comprises layered film, as claimed.  The conventional definition of a film is “a thin skin or membrane” (American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company).  
Regarding claim 5, polyethylene is known to those skilled to be a suitable biologically inert material which is widely available for use in medical devices.  Sepetka specifically teaches use of plastics in and various polymeric elastomers, as in [00123] and [00128].  In view of these teachings and the ordinary level of skill within the art, it would have been obvious to provide the elastomeric sheet as a low density polyethylene, as it has the “chemistry associated with good biodurability properties” which is an intended attribute of the Sepetka’s device, as in [00128].
Regarding claim 8, the elastomeric sheet material is inherently visible under a number of imaging modalities, and the nitinol wire of the modification as proposed also necessarily has a degree of radiographic density.  The selected imaging modality represents the diagnostic environment in which the device is intended to be used.  Each of the distinct portions of the implantable tissue marker will inherently have varying degrees of visibility or impact on the signals associated with energy of different radiographic imaging modalities.

Claims 6, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sepetka et al. (WO 2006088531), as applied to claim 1 above, and further in view of Zhong et al. (US 2004/0186377).
The device of Sepetka includes all features of the invention as substantially claimed as detailed above with respect to claim 1.  Sepetka includes incorporating elements which are visible under selected imaging modalities, but is not specific to incorporating nanoparticles to enhance visibility.  However, in the same field of medical devices with image-enhancing structures, Zhong teaches incorporating superparamagnetic nanoparticles, such as iron oxide, as in [0026].  It would have been obvious to modify the implantable medical device of Sepetka to specifically incorporate iron oxide nanoparticles in order to enhance the visibility of the device under magnetic resonance imaging, as taught by Zhong in the cited passage.

Claims 10, 11, 12, 13, 14, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sepetka et al. (WO 2006/088531), as evidenced by Canham et al. (US 2009/0297441).
Regarding claim 10, Sepetka et al. disclose an injection applicator in the form of an aneurysm treatment device including a catheter having a cannula structure with an open lumen which is designed to receive a collapsible elastomeric sheet member, as in the abstract.  The collapsible sheet member corresponds to the claimed “implantable tissue marker” which is “loadable into” the catheter for delivery to the treatment site (i.e., “located within,” as claimed), as in at least [0024].  The implantable tissue marker optionally assumes a rolled, compacted shape within the catheter in advance of deployment and expands to at least a partially unrolled configuration, as in [0026] which discusses each of the ways the implant may be embodied.  See, specifically, the embodiment 298 of Figs. 20A and 20B elaborated in [0085].  The shape of the unrolled implant in Fig. 20A is shown to generally approximate a square but is disclosed as “preferably square or rectangular” in [0085], each of which reduce in at least one dimension when rolled into the compact configuration, compared with their unrolled or partially unrolled configurations (i.e., the unrolled configuration has at least one greater length than the rolled configuration).
Further regarding claim 10 and claim 12, a radiopaque wire 302 which allows for each of detection under an imaging modality is incorporated into the sheet 298 around the outer edges 304 and also diagonally 306, detailed in [0085].  Both the sheet and the wire unroll together “between the compact and expanded configuration,” as claimed.  While the wire of the embodiment of Figs. 20A and 20B is not specifically a shape-memory wire, other implant arrangements are contemplated which incorporate “nitinol or other shape-memory wire,” as in [0089], in reference to the embodiment of Figs. 23A and 23B.  Nitinol is a nickel titanium alloy, as relevant to claim 12.  It would have been obvious to those skilled to modify the wire 302 of the embodiment of Figs. 20A and 20B to specifically be a shape-memory wire.  The nitinol from [0089] also inherently has a degree of radiopacity, so swapping the radiopaque wire 302 of [0085] with the nitinol wire of [0089] and [00132] represents a simple substitution of known expedients to those skilled.  Nitinol provides benefits of being more flexible than metal alternatives and can be expanded to a predetermined shape once deployed, and it would have been obvious to incorporate this material for these reasons.
While Sepetka does not specifically employ the markers in a biopsy procedure, the structure and marker visibility under an imaging modality render it capable of being used in a biopsy procedure, even though Sepetka does not contemplate using it for this end.  Specifying the marker as a biopsy marker, in the context of an apparatus claim, represents an intended use of the marker.  See MPEP § 2114.  

Canham establishes that markers are known to those skilled to be exploited in a variety of circumstances where subsequent localization under an imaging modality is desired.  Canham is also within the field of implantable markers and establishes this common problem with respect to numerous contexts in which it is necessary to visualize a marked target for subsequent access.  Paragraph [0024] establishes the disparate known purposes of implantable markers and is evidence that the teachings of Sepetka would be within the purview of those skilled, even though the device is not specifically contemplated for use in a biopsy procedure.  
As mentioned above, a tissue marker may be viewed as a type of imaging agent. Generally, tissue marking is a method of marking a position in a body, such as a specific position in a tissue or organ, in order to allow re-visiting of the position to check for progress or developments of an ailment or a treatment, or to allow re-treatment at the same site. For example, tissue marking can be used during a biopsy or other tissue-removal procedure to accurately mark the site of the tissue-removal or biopsy, thus allowing later return to the same site if desired in order, for example, to monitor the status of the tissue in question, or to carry out a further biopsy. A tissue marker may be viewed, broadly, as a type of imaging agent that does not move or stays substantially in the same position once it has been administered or implanted.

This passage of Canham et al. ‘441 clearly establishes that tissue markers which do not migrate from the implant site are at the disposal of those skilled to check treatment progress, as in Sepetka, or to mark a biopsy site for subsequent biopsy.  Sepetka’s teachings of visualizing the implant in situ after the procedure, as in [00132], are clearly within the scope of re-visiting a treatment site, as from Canham.  Lashinski’s marker is also employed to solve the same problem of localizing a target at a subsequent time.  The totality of the evidence suggests that even granting that the implanted marker of Sepetka which also provides a therapeutic effect is somehow within a different field from the claimed implanted marker which is used to mark a biopsy site, each is solving a common problem with respect to localizing the site for subsequent access.  The facts therefore suggest that both Sepetka and Lashinski are analogous art to the claimed invention with respect to (1) the problem addressed and with respect to (2) the broadly recognized field of implantable medical devices or implanted tissue markers.
Regarding claim 11, the elastomeric sheet material is inherently visible under a number of imaging modalities, and the nitinol wire of the modification as proposed also necessarily has a degree of radiographic density.  The selected imaging modality represents the diagnostic environment in which the device is intended to be used.  Each of the distinct portions of the implantable tissue marker will inherently have varying degrees of visibility or impact on the signals associated with energy of different radiographic imaging modalities.
Regarding claim 13, in the rolled configuration of Fig. 20B, the sheet is rolled onto itself in multiple layers, two of which are identified with the arrows in the annotated figures, below.  While in the rolled configuration, the radiopaque wire 302 (which has been modified to be a nickel titanium wire based on the teachings in at least [0089] as presented with respect to parent claim 10) exists between layers of the sheet.  

    PNG
    media_image1.png
    181
    403
    media_image1.png
    Greyscale

Regarding claim 14, the structure of the primary embodiment of Figs. 23A and 23B comprises layered film, as claimed.  The conventional definition of a film is “a thin skin or membrane” (American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company). 
Regarding claim 15, polyethylene is known to those skilled to be a suitable biologically inert material which is widely available for use in medical devices.  Sepetka specifically teaches use of plastics in and various polymeric elastomers, as in [00123] and [00128].  In view of these teachings and the ordinary level of skill within the art, it would have been obvious to provide the elastomeric sheet as a low density polyethylene, as it has the “chemistry associated with good biodurability properties” which is an intended attribute of the Sepetka’s device, as in [00128].
Regarding claim 16, Sepetka further discloses that the shape-memory element may be a shape-memory polymer, as in [0061], which is necessarily viscoelastic.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sepetka et al., as applied to claim 10, and further in view of Zhong et al. (US 2004/0186377).
The device of Sepetka includes all structure of the invention as substantially claimed as detailed above with respect to claim 10.  Sepetka includes incorporating elements which are visible under selected imaging modalities, but is not specific to incorporating nanoparticles to enhance visibility.  However, in the same field of medical devices with image-enhancing structures, Zhong teaches incorporating superparamagnetic nanoparticles, such as iron oxide, as in [0026].  It would have been obvious to modify the implantable medical device of Sepetka to specifically incorporate iron oxide nanoparticles in order to enhance the visibility of the device under magnetic resonance imaging, as taught by Zhong in the cited passage.

Claims 18, 19, 20, 21, 22, 23, 24, 25, 27, 29, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sepetka et al. (WO 2006/088531) in view of Lashinski et al. (US 2010/0137679), as evidenced by Canham et al. (US 2009/0297441).
Regarding claim 18, Sepetka et al. disclose an injection applicator in the form of an aneurysm treatment device including a catheter having a cannula structure with an open lumen which is designed to receive a collapsible elastomeric sheet member, as in the abstract.  The collapsible sheet member corresponds to the claimed “implantable tissue marker” which is “loadable into” the catheter for delivery to the treatment site, as in at least [0024].  The implantable tissue marker optionally assumes a rolled, cylindrical shape within the catheter in advance of deployment and expands to at least a partially unrolled configuration, as in [0026] which discusses each of the ways the implant may be embodied.  See, specifically, the embodiment 298 of Figs. 20A and 20B elaborated in [0085].  A radiopaque wire 302 which allows for ease of detection under an imaging modality is incorporated into the sheet 298 around the outer edges 304 and diagonally 306, as detailed in [0085].  The shape of the unrolled implant in Fig. 20A is shown to generally approximate a square but is disclosed as “preferably square or rectangular” in [0085], each of which reduce in at least one dimension when rolled into the compact configuration, compared with their unrolled or partially unrolled configurations (i.e., the unrolled configuration has at least one greater length than the rolled configuration). 
A radiopaque wire 302 is incorporated into the sheet 298 around the outer edges 304 and also diagonally 306, detailed in [0085], which results in at least the sheet being visible under an imaging modality.  While the wire 302 of the embodiment of Figs. 20A and 20B is not specifically a shape-memory wire, other implant arrangements are contemplated which incorporate “nitinol or other shape-memory wire,” as in [0089], in reference to the embodiment of Figs. 23A and 23B.  It would have been obvious to those skilled to modify the wire 302 of the embodiment of Figs. 20A and 20B to specifically be a shape-memory wire.  The nitinol from [0089] also inherently has a degree of radiopacity, so swapping the radiopaque wire 302 of [0085] with the nitinol wire of [0089] and [00132] represents a simple substitution of known expedients to those skilled.  Nitinol provides benefits of being more flexible than metal alternatives and can be expanded to a predetermined shape once deployed, and it would have been obvious to incorporate this into the embodiment of Figs. 20A and 20B for these reasons.
While Sepetka shows first and second layers of the sheet when in a rolled configuration, it is not disclosed that the sheet comprises at least first and second layers with a shape-memory element located between the first and second layers when the sheet is in the unrolled configuration.  However, in the same field of implantable medical devices, Lashinski teaches an implant 150 provided as a “flat strip of material” as from [0254] and shown in Figs. 14A and 14B.  Like Sepetka’s device, Lashinski’s is rolled for deployment and assumes an unrolled configuration once implanted, as shown and described in the cited passage.  Lashinski’s implant comprises multiple layers, as shown in Fig. 14B.  Lashinski further teaches including shape-memory element(s) between the suture implant layers, as in [0254] and as shown in Fig. 14B, of which the suture implant layers are generally made of biocompatible polymer, as in [0477].  It would have been obvious to those skilled to incorporate first and second layers of the sheet with a shape memory material between the layers, as disclosed and shown, “such that [the implant] spontaneously assumes a flattened configuration upon release from a delivery device,” as taught by Lashinski in [0254].
While neither Sepetka nor Lashinski specifically employ their markers in biopsy procedures, the structure and marker visibility under an imaging modality render it capable of being used in a biopsy procedure, even though Sepetka does not contemplate using it for this end.  Specifying the marker as a biopsy marker, in the context of an apparatus claim, represents an intended use of the marker.  See MPEP § 2114.  
Canham establishes that markers are known to those skilled to be exploited in a variety of circumstances where subsequent localization under an imaging modality is desired.  Canham is also within the field of implantable markers and establishes this common problem with respect to numerous contexts in which it is necessary to visualize a marked target for subsequent access.  Paragraph [0024] establishes the disparate known purposes of implantable markers and is evidence that the teachings of both Sepetka and Lashinski would be within the purview of those skilled, even though they are not specifically contemplated for use in a biopsy procedure.  
As mentioned above, a tissue marker may be viewed as a type of imaging agent. Generally, tissue marking is a method of marking a position in a body, such as a specific position in a tissue or organ, in order to allow re-visiting of the position to check for progress or developments of an ailment or a treatment, or to allow re-treatment at the same site. For example, tissue marking can be used during a biopsy or other tissue-removal procedure to accurately mark the site of the tissue-removal or biopsy, thus allowing later return to the same site if desired in order, for example, to monitor the status of the tissue in question, or to carry out a further biopsy. A tissue marker may be viewed, broadly, as a type of imaging agent that does not move or stays substantially in the same position once it has been administered or implanted.

This passage of Canham et al. ‘441 clearly establishes that tissue markers which do not migrate from the implant site are at the disposal of those skilled to check treatment progress, as in Sepetka, or to mark a biopsy site for subsequent biopsy.  Sepetka’s teachings of visualizing the implant in situ after the procedure, as in [00132], are clearly within the scope of re-visiting a treatment site, as from Canham.  Lashinski’s marker is also employed to solve the same problem of localizing a target at a subsequent time.  The totality of the evidence suggests that even granting that the implanted marker of Sepetka which also provides a therapeutic effect is somehow within a different field from the claimed implanted marker which is used to mark a biopsy site, each is solving a common problem with respect to localizing the site for subsequent access.  The facts therefore suggest that both Sepetka and Lashinski are analogous art to the claimed invention with respect to (1) the problem addressed and with respect to (2) the broadly recognized field of implantable medical devices or implanted tissue markers.
Regarding claim 19, the density is not altered by deploying 20B into the configuration of 20A as the material properties are not affected by simply unrolling the elastic sheet.  
Regarding claim 20, the electromagnetic state of the material is not materially altered by unrolling the configuration of 20B into the configuration of 20A.
Regarding claim 21, the shape of the elastic sheet in the unrolled configuration of Fig. 20A generally approximates a square and is disclosed as “preferably square or rectangular” in [0085].
Regarding claim 22, the sheet comprises each of a membrane, a film, or a mat, under a broadest reasonable interpretation.
Regarding claim 23, Sepetka’s implants are disclosed as being comprised of at least woven or unwoven fabrics, as in [00103].
Regarding claims 24 and 25, the elastomeric sheet material is inherently visible under a number of imaging modalities, as is the radiopaque wire.  The selected imaging modality represents the diagnostic environment in which the device is intended to be used.  Each of the distinct portions of the implantable tissue marker will inherently have varying degrees of visibility or impact on the signals associated with energy of different radiographic imaging modalities.  Visualizing the implant in vivo, as discussed in [00126] would be understood to those skilled to include at least x-ray imaging.  Various imaging modalities are also named in [0035], consistent with applicant’s list in claim 25.  The distinct materials making up the Sepetka’s device will each inherently have different degrees of visibility under those modalities, by virtue of their unique physical properties.
Regarding claim 27, the elastomeric implant sheet material of Sepetka are disclosed to include “reticulated elastomeric matrix pores” in [0052].  It is unclear how any of the alternative members of the list would “provide the elastic sheet with the at least one imaging modality,” as claimed.  However, the cited pores will necessarily be visible under at least some diagnostic imaging modalities, which is how the limitation is construed in view of its indefiniteness.
Regarding claim 29, a layer of the cited structure in Lashinski couple to what is considered a “top surface” of the first layer, as the layered marker is understood to be a unitary structure comprised of coupled layers.  The shape-memory element is between the layers, as cited above with respect to parent claim 18.
Regarding claim 30, Sepetka optionally provides a variety of contrast agents on the implant sheet, inclusive of at least titanium, tantalum, tungsten, and barium sulfate, as in [00126].  It would have been obvious to those skilled to provide a contrast agent into the elastomeric matrix itself  “to facilitate in vivo imaging,” as in the cited passage.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sepetka et al. and Lashinski et al., as applied to claim 18, and further in view of Zhong et al. (US 2004/0186377).
The modified device of Sepetka includes all features of the invention as substantially claimed as detailed above with respect to claim 18.  Sepetka includes incorporating elements which are visible under selected imaging modalities, but is not specific to incorporating nanoparticles to enhance visibility.  However, in the same field of medical devices with image-enhancing structures, Zhong teaches incorporating superparamagnetic nanoparticles, such as iron oxide, as in [0026].  It would have been obvious to modify the implantable medical device of Sepetka to specifically incorporate iron oxide nanoparticles in order to enhance the visibility of the device under magnetic resonance imaging, as taught by Zhong in the cited passage.

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure and are cited as a courtesy to advance prosecution.  Refer to form PTOL-892.
Li ‘996 is drawn to layered biopolymeric sheets which are implanted post-biopsy and achieve a therapeutic effect.  The sheets necessarily have a degree of visibility under an imaging modality, whether contemplated for use as such or not.
Nicoson ‘603 is directed to a hollow biopsy site marker with a shape memory element disposed within (i.e., effectively between two layers when flattened.  See, for example, Fig. 3A and [0033].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793